Case: 14-15482   Date Filed: 08/21/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15482
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:14-cr-20206-BB-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MARCELLUS ROUNDTREE,
a.k.a. Four,
a.k.a. Fatboy,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 21, 2015)

Before TJOFLAT, WILSON and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 14-15482     Date Filed: 08/21/2015   Page: 2 of 2


      Sheryl J. Lowenthal, appointed counsel for Marcellus Roundtree in this

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Roundtree’s conviction and

sentence are AFFIRMED.




                                         2